Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of June 6, 2022.  The rejections are stated below.  Claims 21-22, 25-26, 28-29, 31-33, 36, 40 and 42 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.

Response to Amendment/Arguments
3. 	Applicant’s amendments regarding 35 U.S.C. 112 have been considered and therefore the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 21-22, 25-26, 28-29, 31-33, 36, 40 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flitcroft et al. [US Pub No. 2003/0028481 A1] in view of Dill et al. [US Pub No. 2015/0032627 A1].

6.	Regarding claim 21, Flitcroft discloses a method for software-based contactless payment, comprising:
receiving, by a communication module and from a customer mobile device via a communication network, a request for a token for use with a transaction (0045, 0056-0057, 0069, 0072, 0133, 0204);
generating, by a token manager, the token in a first format in response to the request (0045, 0056-0057, 0069, 0072, 0133, 0204);
providing, by the token manager via the communication network, the token to the customer mobile device in real-time (0045, 0056-0057, 0069, 0072, 0133, 0204);
receiving, by a merchant system, the token from the customer mobile device (0045, 0056-0057, 0069, 0072, 0133, 0204);
	comparing, by the token manager, the received token and transaction data to a database of provided tokens, wherein each provided token is associated with one or more parameter requirements including one or more transaction limits, one or more use limits, and one or more time limits (0045, 0056-0057, 0069, 0072, 0133, 0204);
determining, by the token manager, that the received token matches a token in the database and the transaction data complies with the one or more parameter requirements (0045, 0056-0057, 0069, 0072, 0133, 0204); and
responsive to determining that the received token matches the token in the database and the transaction data complies with the one or more parameter requirements, authorizing, by an authorization module and via the authorization network, the transaction (0045, 0056-0057, 0069, 0072, 0133, 0204).
Flitcroft does not discloser however Dill teaches re-formatting, by the merchant system, the token from the first format to a second format by inserting the token into a data track specific to an authorization network (0200-0201, 0203, Figure 7).
Flitcroft does not discloser however Dill teaches transmitting, by the merchant system, the data track to the token manager (0200-0201, 0203, Figure 7).
Flitcroft does not discloser however Dill teaches comparing, by the token manager, the received token and transaction data to a database of provided tokens, wherein each provided token is associated with one or more parameter requirements including one or more transaction limits, one or more use limits, and one or more time limits (Dill 0200-0201, 0203, Figure 7).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Flitcroft to include the teachings of Dill. The rationale to combine the teachings would be a platform that can be leveraged by various entities such as third party wallet providers, merchants, acquirers, payment processors, etc. that use tokens to facilitate payment transactions.

7.	Regarding claim 31, Flitcroft discloses a system for software-based contactless payment, comprising: a token manager comprising: one or more first processors; and a memory in communication with the one or more first processors and storing instructions that, when executed by the one or more first processors, are configured to cause the one or more first processors to: generate a token in a first format in response to receiving a request for the token via a communication network from a customer mobile device; transmit the token in real-time to the customer mobile device (0045, 0056-0057, 0069, 0072, 0133, 0204);
	compare the received token and transaction data to a database of provided tokens, wherein each provided token is associated with one or more parameter requirements including one or more transaction limits, one or more use limits, and one or more time limits (0045, 0056-0057, 0069, 0072, 0133, 0204); and 
transmit, via the authorization network, a transaction authorization when the received token matches a token in the database and the transaction data complies with the one or more parameter requirements; and the merchant system comprising: one or more second processors (0045, 0056-0057, 0069, 0072, 0133, 0204); and 
a memory in communication with the one or more second processors and storing instructions that, when executed by the one or more second processors (0045, 0056-0057, 0069, 0072, 0133, 0204)., are configured to cause the one or more second processors to: 
receive the token from the customer mobile device (0045, 0056-0057, 0069, 0072, 0133, 0204).
Flitcroft does not disclose however Dill teaches receive, through an authorization network from a merchant system, a data track comprising the token in a second format and in association with a transaction and transaction data (0200-0201, 0203, Figure 7).
Flitcroft does not disclose however Dill teaches re-format the token from the first format to the second format by inserting the token into the data track specific to the authorization network (0200-0201, 0203, Figure 7).
Flitcroft does not disclose however Dill teaches transmit the data track to the token manager (0200-0201, 0203, Figure 7).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Flitcroft to include the teachings of Dill. The rationale to combine the teachings would be a platform that can be leveraged by various entities such as third party wallet providers, merchants, acquirers, payment processors, etc. that use tokens to facilitate payment transactions.

8.	Regarding claim 42, Flitcroft discloses a system for software-based contactless payment, comprising: a token manager comprising: one or more first processors; and a memory in communication with the one or more first processors and storing instructions that, when executed by the one or more first processors, are configured to cause the one or more first processors to: generate a token in a first format in response to receiving a request for the token via a communication network from a customer mobile device; transmit the token in real-time to the customer mobile device (0045, 0056-0057, 0069, 0072, 0133, 0204);
	compare the received token and transaction data to a database of provided tokens, wherein each provided token is associated with one or more parameter requirements including one or more transaction limits, one or more use limits, and one or more time limits (0045, 0056-0057, 0069, 0072, 0133, 0204); and 
transmit, via the authorization network, a transaction authorization when the received token matches a token in the database and the transaction data complies with the one or more parameter requirements; and the merchant system comprising: one or more second processors (0045, 0056-0057, 0069, 0072, 0133, 0204); and 
a memory in communication with the one or more second processors and storing instructions that, when executed by the one or more second processors (0045, 0056-0057, 0069, 0072, 0133, 0204)., are configured to cause the one or more second processors to: 
receive the token from the customer mobile device (0045, 0056-0057, 0069, 0072, 0133, 0204).
Flitcroft does not disclose however Dill teaches receive, through an authorization network from a merchant system, a data track comprising the token in a second format and in association with a transaction and transaction data (0200-0201, 0203, Figure 7).
Flitcroft does not disclose however Dill teaches re-format the token from the first format to the second format by inserting the token into the data track specific to the authorization network (0200-0201, 0203, Figure 7).
Flitcroft does not disclose however Dill teaches transmit the data track to the token manager (0200-0201, 0203, Figure 7).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Flitcroft to include the teachings of Dill. The rationale to combine the teachings would be a platform that can be leveraged by various entities such as third party wallet providers, merchants, acquirers, payment processors, etc. that use tokens to facilitate payment transactions.
9.	Regarding claim 22, Flitcroft in view of Dill disclose the method of claim 21, wherein the first format comprises randomly- generated alphanumeric characters (Dill 0050).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Flitcroft to include the teachings of Dill. The rationale to combine the teachings would be a platform that can be leveraged by various entities such as third party wallet providers, merchants, acquirers, payment processors, etc. that use tokens to facilitate payment transactions.

10.	Regarding claim 25, Flitcroft in view of Dill disclose the method of claim 21, further comprising receiving, by the authorization module, an identifier associated with the customer mobile device and utilizing the identifier in a transaction authorization determination (Flitcroft 0085).

11.	Regarding claims 26 and 33, Flitcroft in view of Dill discloses wherein the token in the first format comprises a limited-use credit card number (Flitcroft 0044).

12.	Regarding claims 28 and 36, Flitcroft in view of Dill discloses wherein the second format comprises a track of data specific to the authorization network for transmitting and receiving data (Dill 0200-0201, 0203, Figure 7).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Flitcroft to include the teachings of Dill. The rationale to combine the teachings would be a platform that can be leveraged by various entities such as third party wallet providers, merchants, acquirers, payment processors, etc. that use tokens to facilitate payment transactions.

13.	Regarding claim 29, Flitcroft in view of Dill disclose the method of claim 21, further comprising: receiving, by the communication module and from the customer mobile device, a personal identification number (PIN); and receiving, by the token manager, the token in response to receiving the PIN (Flitcroft 0148).

14.	Regarding claim 32, Flitcroft in view of Dill disclose wherein the transaction authorization is transmitted to the merchant system (Flitcroft 0148).

15.	Regarding claim 40, Flitcroft in view of Dill disclose herein the instructions are further configured to cause the one or more first processors to: receive an identifier associated with the customer mobile device from the customer mobile device (Flitcroft 0085); and transmit the transaction authorization based on the identifier (Flitcroft 0085).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN T POE/Examiner, Art Unit 3692                                                                                                                                                                                                        /K.T.P/
/ERIC T WONG/Primary Examiner, Art Unit 3692